Citation Nr: 0502356	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  99-10 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a low back disorder on 
a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel








INTRODUCTION

The veteran served on active duty from June 1990 to April 
1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the veteran service 
connection for a low back disorder as secondary to the 
service-connected patellofemoral pain syndrome of the knees.  


FINDINGS OF FACT

1.  Service connection is currently in effect for 
patellofemoral pain syndrome of the right knee, and 
patellofemoral pain syndrome of the left knee.

2.  The low back disorder is not causally related to his 
service-connected patellofemoral syndrome of the right and 
left knees.


CONCLUSION OF LAW

The low back disorder is not proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. §  3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, an April 1999 statement 
of the case, supplemental statements of the case in January 
2000, October 2003, and June 2004, and a VCAA letter was sent 
in September 2003.  These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding his claim.  By 
way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
The September 2003letter informed the veteran of what 
evidence was need and what evidence the VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder, including a VA medical 
opinion rendered in March 2004.

The Board notes that the September 2003 letter was mailed to 
the appellant subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

Initially, the Board notes that service connection was 
established for the veteran's right and left knee 
patellofemoral pain syndrome in May 1992.  The bilateral knee 
disorders are each evaluated as 20 percent disabling.  

The service medical records are negative for any complaint or 
finding relative to a back disorder.  

VA examination of the knees conducted on June 1991 and July 
1993 showed that the veteran utilized a cane when walking.  
During a VA examination of the knees in August 1995 it was 
reported that he walked with a normal gait.

A May 1997 private treatment record indicates that the 
veteran complained of lower back spasms for two to three 
months.  The report states that the veteran had low back pain 
on/off for some time, had aggravated the problem, had no 
urinary or bowl changes, and was obviously uncomfortable.  He 
was seen later in May 1997 for lower back spasms for two to 
three months. He was seen two months earlier for spasms.  The 
assessment was back pain.  X-rays showed straightening of the 
normal lumbar lordosis was demonstrated.  The intervertebral 
disc spaces were maintained, there was no bony abnormality, 
other than incidental note of an occult spina bifida 
involving the lower sacrum.

A June 1997 VA treatment report signed by Dr. R. indicates 
that the veteran said he began getting back pain in March of 
1997.  He was given a muscle relaxant.  He stated that he had 
more trouble in May with his knees and back.  He indicated 
that he couldn't get out of bed.  The examiner noted that the 
veteran walked with a limp.  On examination, there was 
diffuse muscle spasm.  There was tenderness between the 
shoulder blades and the thoracic and lumbar spine.  The 
assessment was diffuse muscle spasms, brought on by abnormal 
gait, secondary to his increased knee pain.  

A September 1997 VA treatment record indicates that the 
veteran had bilateral patella dislocation syndrome, and 
complained of back pain secondary to abnormal gait, secondary 
to knee trouble.  It was noted that the veteran was given 
bilateral canes with cuffs at the forearms for walking, and 
that he was using the canes most of the time.  On physical 
examination, multiple areas of tender spasmed muscle were 
noted in the back.  In an addendum, it was noted that the 
veteran was in pain when driving, and would only drive if his 
wife were in the care.  It was noted that he was unable to do 
any job requiring walking or standing.

A July 1997 VA neurology report indicates that an EMG and 
nerve conduction velocity studies were done in both lower 
extremities.  An EMG study was done in the left lower 
extremity.  The assessment was no signs of left lumbosacral 
radiculopathy, compression neuropathy, peripheral 
polyneuropathy, or myopathy.  Subsequently he continued to be 
seen for back pain during 1997 and 1998.

January 1998 VA X-rays of the lumbosacral spine showed normal 
alignment.  All vertebral bodies were of normal height and 
configuration.  Intervertebral disc spaces were maintained, 
and the facet joints were normal.  Sacroiliac joints were 
within normal limits.  The impression was that the 
lumbosacral spine was within normal limits.  

A January 1998 VA examination by Dr. B. indicates that the 
veteran reported that he had been out of work since June 1997 
because of knee and low back complaints.  He reported that 
his back first bothered him in March 1997.  He denied lower 
extremity numbness, tingling, or weakness, bowel or bladder 
trouble, chills or fever, or radicular symptoms.  He stated 
that he had flare-ups, was unable to work at all, and had 
weather aches.  On physical examination, there was no 
tenderness over the spinous processes of the lumbosacral 
spine, flanks, or sciatic notches.  Straight leg raising was 
normal.  Knee jerks, ankle jerks, and Babinski reflexes were 
intact and symmetrical.  Soft touch, pin, and vibration 
sensation, as well as muscle strength in the lower 
extremities was normal.  Hip rotation did not produce pain, 
and the abdomen was nontender.  

The veteran toe walked normally, and heel walked normally.  
His hands reached only to above his knees on attempting to 
touch his toes with his knees straight, and he could not 
squat down at all.  He forward flexed the lumbar spine to 30 
degrees, backward extended to 10 degrees, tilted bilaterally 
to 20 degrees, and rotated bilaterally to 60 degrees.  All 
motions were accompanied by moans of pain.  The examiner 
noted that the veteran moaned even when he was just lying 
still on the table.  The examiner stated that January 1998 X-
rays of the lumbar spine were normal.  The diagnosis was 
lumbar strain.  

The examiner stated that the veteran's complaints of lumbar 
pain were too numerous to allow for adequate testing.  The 
examiner stated that he did not think that the veteran's knee 
troubles and back troubles were related.  The examiner stated 
that the examination was conducted very gently, slowly, and 
carefully, but throughout, the veteran complained of pains in 
his back and knees, even when he was not moving.  The 
examiner stated that the veteran's reason for using crutches 
was not clear, and his use of the crutches was not backed up 
by any orthopedic necessity.  

In February 1998 VA physician stated that the veteran had a 
bilateral patellar tilt syndrome with a history of a left 
patellar dislocation, which resulted in a lurching gait.  The 
physician indicated that the abnormal gait was noted by 
orthopedics and physical therapy.  The physician noted that 
it was generally recognized that an abnormal gait could lead 
to back pain because of the unequal stressors that result.  
He opined that since the veteran had no history of a back 
injury, it was highly likely that his back pain was secondary 
to his abnormal gait.  

In an April 1999 VA examination, Dr. C. indicated that he did 
not see any connection between a back condition and a 
bilateral knee condition, and in his opinion, the two 
conditions had nothing to do with each other.  The veteran 
stated that he had been working as an alarm dispatcher, and 
had not lost any work as a result of his back or knee pain.  
The examiner noted that the demonstration the veteran offered 
regarding his knees and his back was so severe that it was 
impossible for the examiner to imagine that the veteran could 
work eight hours a day at anything.  

The veteran reported a history of back pain starting in March 
1997, and that a doctor said it was muscle spasms.  The 
veteran complained that he had muscle spasms in his low back 
that lasted from a few minutes to two hours, and went away by 
themselves.  He stated that he could not pick up his 19-pound 
daughter, and that it hurt to bend over.  On examination of 
his back, the veteran was asked to forward flex, and he 
flexed to 45 degrees, complaining of and exhibiting with 
facial expressions, very severe pain.  The veteran stopped at 
45 degrees and could barely rise.  As for extension, he went 
to 20 degrees and with the same complaints.  He could bend 
laterally to 30 degrees on both sides.  There was a great 
deal of contrast between his response to forward flexion and 
extension, and the lateral bending and rotation.  Lateral 
bending and rotation were completely asymptomatic, whereas 
flexion and extension were extremely painful, by his 
reaction.  The examiner stated that the veteran's response to 
deep tendon reflexes was totally inappropriate.  It was noted 
that the veteran would jump as if in pain when an area was 
struck which could not possibly give a deep tendon reflex.  
It was noted that when he was reassured that a test would not 
hurt, the veteran reacted normally to deep tendon reflexes at 
both patellae and both Achilles tendons.  Straight leg 
raising was to 90 degrees both sides, with pain in the 
popliteal space and lower hamstrings, but with no complaints 
of pain in the back.  A Deluca test was done on his back, and 
the veteran stood up and bent over forward to 45 degrees 
against gravity five times.  Ten pounds of weight was then 
tested, with five pounds in each hand, and the veteran flexed 
over 45 degrees three times.  He had pain from the very onset 
of these maneuvers, he exhibited hard breathing, and moved 
extremely slowly, taking a full minute to flex and regain the 
upright posture.  The veteran was asked to walk up stairs, 
and he went up the stairs one at a time, planting both feet 
on each step, leading with his left foot.  Going down the 
stairs, he went down one at a time, planting both feet on 
each step, leading with his left foot.  Frequently, but not 
always, the lead foot changed with ascent and descent.  His 
gait was perfectly normal.  He had a cane, but was really not 
using it, and merely carried it.  
 
X-rays of the back indicated that the veteran had some 
straightening of the spine, which may or may not have gone 
along with muscle spasm, but the examiner did not feel any 
muscle spasm on examination.  The radiologist conceded that 
the straightening could be due to either positioning of the 
veteran, which he assumed, or spasm.  In the examining 
doctor's opinion, it was not spasm.  The examiner opined that 
the veteran had mild or minuscule degenerative joint disease 
of the lower spine, with disc spaces between L4 and L5 and L5 
and S1 minimally narrowed, but not significantly.  The 
radiologist also reported that there was a slight offset, 
very minimal, of L5 on S2, which meant some 
spondylolistheisis, but not of significant degree.  There was 
also an apparent demineralization of the spinal bones.  The 
examiner noted that the determination of demineralization on 
regular X-rays was a very imprecise thing, and that a 
scientific and reliable determination of demineralization was 
a rather sophisticated series of tests.  He noted that 
demineralization was sometimes due to diet, sometimes due to 
lack of activity, and sometimes due to metabolic bone 
disease.  

Dr. C. indicated that he read Dr. R.'s February 1998 letter 
with regard to the veteran's back condition, and he did not 
notice that the veteran had any lurching gait as he walked 
along the corridors.  Dr. J.C. noted that Dr. R. said that 
the veteran had no history of back injury, so that it was 
highly likely that his back pain was secondary to his 
abnormal gait.  Dr. C. stated that every physician was 
entitled to his or her own opinon, but he thought that Dr. 
C.R.'s statement really reached when the words "highly 
likely" were used.  Dr. C. stated that he saw no reason to 
suspect a relationship between the back and the gait, since 
the gait was normal.  

Dr. C. also noted that he was disturbed by the great deal of 
pain the veteran exhibited, and the paucity, in fact almost 
no physical findings, to go along with the expression of 
pain.  The examiner stated that he was rather concerned about 
the veteran, and asked him how he arrived to the Providence 
VAMC, and the veteran said that he drove.  The examiner noted 
that he could not accept the fact that the veteran could 
drive a car in light of the veteran's complaints about his 
back and his knees.  The examiner accompanied the veteran out 
to his car, and the veteran got in the car very well, and 
when he backed up in the car, he seemed quite relaxed.  In 
summary, the examiner noted that the veteran complained of 
extreme pain in his knees and extreme pain in his back.  The 
examiner stated that he did not see any connection between 
the two, and that the amount of pain the veteran had was in 
total disproportion to the objective findings, of which there 
were little. 

 The examiner noted that he could not tell a patient that he 
is not having pain, but all he could say about the veteran's 
case was that he did not think the veteran was having as much 
pain as he exhibited.  His basis for such a conclusion was 
the long walk out to the car, the veteran getting into the 
car easily, and then driving to his home far away.  

The diagnosis was back pain, subjective in nature, and not 
accompanied by objective findings.  There was insufficient 
evidence to make a diagnosis of a chronic or an acute problem 
or residuals there from.  He found no connection between the 
back condition and the knee condition.  

The April 1999 VA X-ray report of the lumbosacral spine 
showed stable marked generalized bony demineralization in 
excess of that for a 27-year-old patient.  No significant 
change with straightening of the normal curvature: patient 
positioning vs. spasm.  There was a question of minimal 
anterior offset of S1 relative to L5 was not recapitulated on 
the full lateral view and was of questionable clinical 
significance.  There was a question of minimal loss of height 
in L4-L5 and perhaps L5-S1 disc.  Oblique views demonstrated 
minimal degenerative change of the left L5-S1, which was 
stable.  The impression was no significant changes compared 
to the June 1998 X-ray, and results discussed with Dr. C. 

An April 1999 VA treatment record signed by Dr. R. indicates 
that the veteran complained of back pain, and was getting 
muscle spasms every day.  He used medication for this, which 
helped on and off.  

In a May 1999 statement, the veteran indicated that he had 
severe pain in his back, and did not have back problems until 
March 1997 when his bilateral knee condition started to get 
worse.  He stated that as his knees got worse, so did his 
back.  He noted that a VA physician told him that he had an 
abnormal gait.  He indicated that the more pain he had in his 
knees and legs, the more back spasms he would get.  

A September 1999 VA treatment record signed by Dr. R. 
indicates that the veteran had frequent back pain, which was 
caused by an abnormal gait occasioned by his patellar tilt 
syndrome.  The veteran stated that he had back pain 4 out of 
7 days a week.  He could not do any work around the house, 
and was unable to carry anything.

A November 2000 VA treatment record signed by Dr. R. 
indicates that the veteran had patello-femoral syndrome, was 
walking with a cane, and had abnormal gait, which resulted in 
frequent back spasms and low back strain.

An October 2003 VA examination conducted by a nurse 
practitioner indicates that the veteran reported lower back 
pain with intermittent burning sensation across the lower 
back associated with stiffness.  He denied any loss of bowel 
or bladder control.  He reported some decreased sensation 
around both knees from his knee condition.  The onset of his 
symptoms was 1996.  He reported that his symptoms were 
precipitated by lifting, moving, and walking or driving for 
long periods of time.  Pain frequency was constant with 
different levels of intensity.  Severity of the pain was a 
level 3 to 9 out of 10.  He attempted to relieve the pain 
with ice and heat, and did not use any medication.  He did 
not do any physical therapy or exercises for his problem.  He 
used a cane and had it in his right hand.  He had not had an 
MRI or any other workup.  He related that he was diagnosed in 
the past with muscle spasm, and had not had back surgery.  He 
denied any injury to his back.  He stated that he was able to 
do his activities of daily living, but on a bad day, his wife 
had to assist him with dressing and tying his shoes.  He 
reported that he had lost about two separate days of work 
over the past year.  He stated that he was told by his 
private doctor that his back problem could be related to his 
service-connected knee problem.  He stated that he was able 
to drive for about 20 minutes without pain, he was unable to 
do any sports, and he was unable to walk long distances or 
sit for prolonged periods of time.  

On examination, the veteran presented alone to the exam, and 
was ambulatory with a cane in his right hand.  He had a 
normal gait and posture.  His hips were in alignment without 
scars.  He had point tenderness from T11 - S1.  His 
musculature was normal.  He forward flexed to 70 degrees, and 
had pain at midpoint throughout the endpoint of range of 
motion.  He extended to 20 degrees, with pain throughout 
range of motion.  He laterally extended to 40 degrees with 
stiffness on the right, and pain on the left lateral bend at 
the endpoint.  Rotation was to 30 degrees bilaterally with 
pain throughout range of motion.  He was able to heel and toe 
walk without any limping.  He was unable to squat due to his 
knees.  He had a negative Romberg and straight leg raises 
were negative to 90 degrees.  His motor strength was 5/5 
bilaterally, including his quadriceps.  His deep tendon 
reflexes were 1+ at the knees, and 2+ at the ankles and 
plantar down bilaterally.  He had decreased sensation of the 
medial calf, otherwise normal sensation to the lower 
extremities.  He had normal rectal tone, and Deluca was done.  
He was requested to flex ten times at the waist to touch his 
toes, and he was only able to do five and stopped due to 
pain.  A spinal X-ray was done of the lumbosacral spine, and 
it was negative.  The diagnosis was bilateral patellar tilt 
syndrome, a diagnosis stated by the veteran of lumbosacral 
spine spasms, with a normal X-ray and normal exam.  In the 
examiner's opinion, there was no relationship between the 
veteran's bilateral knee condition and the spasms of the 
lower back.  

A March 2004 VA examination conducted by a nurse practitioner 
indicates that the veteran reported that his low back pain, 
which is located across his mid-back, began in 1998.  He 
denied any acute trauma to the onset of the back pain.  He 
reported that since onset, the frequency of pain was daily, 
and the pain level was increased.  He noted that his daily 
pain was a sharp pain, and rated it as a 7 out of 10.  He 
denied any symptoms of radiation of pain.  He reported 
weakness in his low back, and noted that it was difficult to 
lift his 38-pound daughter.  He denied stiffness of the back, 
but did report occasional locking of the back.  He denied any 
edema or paresthesias to the bilateral lower extremities.  He 
denied any recent change in bladder or bowel continence, or 
saddle anesthesia.  Precipitating factors for his low back 
pain include lifting boxes, such as when he was moving the 
prior weekend, or prolonged sitting.  Alleviating factors 
included the use of muscle relaxants and sleeping aides, 
which he used in the past.  He reported that it was difficult 
for him to work full time, and took five days off since 
January due to his knee and back.  With regard to self-care, 
he identified difficulty lifting his children.  He reported 
that he was no longer able to run, and had not tried many 
recreational activities as of recent.  He reported that his 
knees bothered him more than his back.  

On examination, the veteran appeared to be in chronic pain.  
He ambulated slowly with a cane and a slight limp favoring 
his left.  Examination of the spine showed the spine and hips 
in alignment, with approximately equal leg length.  No 
swelling was noted in the posterior back.  He had tenderness 
to palpation over the T8 to L5 spinous processes.  He did 
have spasms bilaterally to the upper lumbar region.  His 
musculature was within normal limits.  No scars were noted to 
the posterior back.  Range of motion testing showed forward 
flexion limited to 45 degrees, with an endpoint of pain.  
Extension was to 15 degrees, with an endpoint of pain.  There 
was lateral extension 0 to 15 degrees, without pain.  There 
was rotation 0 to 20 degrees bilaterally, without pain.  He 
had a negative Romberg.  He was able to heel walk, toe walk, 
and tandem walk without effort.  He was unable to squat or 
duck walk secondary to his left knee.  Straight leg raises on 
the left were to 40 degrees passively, and to 45 degrees 
actively.  Straight leg raises on the right were to 45 
degrees passively, and to 50 degrees actively.  There was 
pain in both knees and the lower back region with the 
straight leg raises.  He had slight difficulty rising from a 
supine position on the exam table.  There was a negative 
axial load sign.  Muscle strength was 5 out of 5 bilaterally, 
including the quads.  Deep tendon reflexes of the bilateral 
extremities were 2+ and equal.  Pedal pulses at the bilateral 
lower extremities were 2+ and equal.  He had full sensation 
to light touch to the bilateral lower extremities, brisk 
capillary refill, and positive toe proprioception.  With 
stress testing, while holding five-pound hand weights, he 
could complete 6 out of 15 forward flexions to 40 degrees, 
limited by pain, but not limited by fatigue, weakness, or 
incoordination.

The examiner stated that the veteran presented with chronic 
lumbago with spasm.  The examiner noted that the veteran's 
back pain began seven years after his discharge from the 
military, and had been deemed related to his service 
connected knee condition.  The examiner opined that the 
veteran's back pain appeared mechanical in nature.  No 
degenerative findings were seen on X-ray.  In an addendum, 
the examiner noted that she agreed with the previous VA 
examination conducted in October 2003.  She stated that her 
exam and the October 2003 exam differed from the opinion 
provided by Dr. R. in March 1998, and attributed this 
difference to the possibility that Dr. C.R. may not have had 
access to the veteran's claims file at the time she made her 
opinion.  

A March 2004 VA X-ray of the lumbosacral spine showed mild 
facet joint degeneration in the lower lumbar spine, without 
bony encroachment of the neural foramina or spinal canal.  
The disc spaces and posterior alignment were preserved.  
There was no acute bony injury or destructive process.  The 
impression was an essentially negative lumbosacral spine.

An addendum by Dr. E. was made to the March 2004 VA 
examination.  Dr. E. reviewed the March 2004 VA examination.  
He noted that the examination was complete and comprehensive, 
and covered all phases of the exam.  He noted that the 
veteran's primary complaints were continued low back pain, 
with occasional spasms, and on examination, there was some 
limitation of motion of the back and some pain on straight 
leg raising, but the neurological exam was essentially 
normal, and there was no muscle weakness.  Dr. E. noted that 
some muscle spasm was found in the back musculature.  He 
reviewed the X-rays of the back and found that in October 
2003 there was no significant bony pathology noted, and a 
March 2004 X-ray reported mild facet degeneration in the 
lower lumbar spine without bony encroachment and with 
preserved disk spaces and posterior alignment.  There was no 
acute bony injury or destructive process, and the assessment 
was an essentially normal lumbosacral spine.  After reviewing 
the history and the findings, Dr. E. concurred with the 
examiner's diagnosis that the veteran's back condition was a 
mechanical condition, and he further characterized it as a 
chronic back strain.  He opined that it was unlikely that the 
veteran's back condition was secondary to the previously 
diagnosed knee condition of patellofemoral syndrome.  Dr. 
E.'s summary was that the March 2004 examination was complete 
and thorough, and he agreed with the diagnosis of mechanical 
back condition, probably acute and chronic back strain.  

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a) (2004). Secondary 
service connection may be found in certain instances in which 
a service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service- 
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that while a lay person is competent to testify as to facts 
within his own observation and recollection, such as visible 
symptoms, a lay party, such as the veteran, is not competent 
to provide probative evidence as to matters requiring 
expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran's service medical records are negative for a 
diagnosis of, or treatment for, a low back disorder nor is it 
contended otherwise.  The veteran is contending that his low 
back disorder was caused or is aggravated by his service-
connected bilateral knee disabilities.

In this regard the first clinical evidence of back problems 
was in March 1997.  A VA staff physician, Dr. R., who has 
been treating the veteran, has related his low back disorder 
to the abnormal gait caused by his service connected 
bilateral knee disorder.  However, the veteran underwent 
thorough VA compensation examinations by two VA physicians 
and two nurse practitioners.  All four examiners found no 
relationship between the veteran's low back disorder and his 
service connected bilateral knee disorders.  Additionally a 
VA orthopedist after reviewing the March 2004 VA examination 
report concurred with these opinions.  In view of these 
opinions, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  As such, service 
connection for a low back disorder on a secondary basis is 
not warranted.


ORDER

Entitlement to service connection for a low back disorder on 
secondary a basis is denied.



	                        
____________________________________________
ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


